
	
		I
		111th CONGRESS
		2d Session
		H. R. 4418
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to increase
		  expenditures under pilot programs evaluating the effectiveness of risk
		  management tools for livestock producers, to clarify that the education and
		  information program includes livestock insurance programs and increase funds
		  for the education and information program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Livestock Farmer Risk Reduction
			 Act.
		2.Enhanced
			 livestock farmer risk reduction efforts
			(a)Livestock pilot
			 programsSection 523(b)(10)
			 of the Federal Crop Insurance Act (7 U.S.C. 1523(b)(10)) is amended by striking
			 subparagraph (C) and inserting the following new subparagraphs:
				
					(C)$20,000,000 for each of fiscal years 2004
				through 2009.
					(D)$40,000,000 for
				fiscal year 2010 and each subsequent fiscal
				year.
					.
			(b)Education and
			 information programSection
			 524(a) of the Federal Crop Insurance Act (7 U.S.C. 1524(a)) is amended—
				(1)in paragraph
			 (3)(A), by inserting livestock insurance, after crop
			 insurance,; and
				(2)in paragraph (5),
			 by striking subparagraph (A) and inserting the following new
			 subparagraph:
					
						(A)for the education and information program
				established under paragraph (2)—
							(i)$5,000,000 for each of fiscal years 2004
				through 2009; and
							(ii)$10,000,000 for fiscal year 2010 and each
				subsequent fiscal year;
				and
							.
				
